Citation Nr: 1002803	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2008 order granting a joint motion to 
remand from the United States Court of Appeals for Veterans 
Claims (CAVC) following a Board decision rendered in July 
2007.  The issues were originally on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in No. Little Rock, Arkansas.  The 
Veteran had a hearing before the Board in September 2006 and 
the transcript is of record.

The Board received additional evidence from the Veteran in 
November 2009 after the CAVC granted the joint motion for 
remand.  Clearly, the RO has not reviewed the new evidence 
and a supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence 
submitted (a private medical opinion) was accompanied by a 
waiver of local jurisdictional review.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his migraine headaches, low back 
disability and right shoulder disability were all incurred in 
the military.  Specifically, the Veteran claims his headaches 
began in the military and migraines were specifically 
diagnosed a few short years after separation from the 
military.  The Veteran further claims his current low back 
and right shoulder disabilities are products of in-service 
injuries shoveling dirt and falling down stairs respectively. 

The Board, in a July 2007 Board decision denied the Veteran's 
claims finding the most persuasive medical evidence against 
the Veteran's claims.  The service treatment records confirm 
the Veteran's complaints of headaches as well as some injury 
or some trauma resulting in multiple complaints and 
treatments for his right shoulder and low back.  On 
separation, however, the Veteran was not found to have any 
chronic disabilities related to his complaints and treatment 
for headaches, low back and right shoulder.

This claim is complicated by differing medical opinions.  The 
Veteran's biggest advocate is a private physician Dr. Carson, 
who indicated he treated the Veteran since 1984, five years 
after separation from the military, for migraine headaches.  
In various statements, Dr. Carson opined that the Veteran's 
migraine headaches, low back disability and right shoulder 
disability were incurred in the military.  As explained in 
the Board's July 2007 decision, the Board did not find the 
statements persuasive because the statements left out 
important facts and, therefore, may have been based on 
incomplete or inaccurate factual premises.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical 
opinion based on incorrect factual premise is not probative). 

For example, Dr. Carson did not reconcile the fact that VA 
outpatient treatment records and private treatment records 
have related the Veteran's headaches to other non-service-
connected disabilities, such as depression, hypertension and 
vision problems.  

Dr. Carson also did not address whether the Veteran's post-
service years working in a laborious career relate to the 
Veteran's low back and right shoulder disabilities, both of 
which were diagnosed years after service.  The Veteran's 
supervisor wrote a statement detailing the Veteran's physical 
demands at his job and the fact that the Veteran has worked 
with the company for years and has a vast knowledge of the 
equipment.  The Veteran's supervisor further explained the 
Veteran physically pushes himself to complete his long 
shifts.  In short, there is evidence that the Veteran's long-
standing post-service occupation includes significant 
physical demands and is clearly relevant to the Veteran's low 
back and right shoulder disability claims, which were not 
diagnosed until years after his military service.  Dr. 
Carson's failure to address or reconcile the Veteran's post-
service occupation with his nexus opinion further cut against 
the persuasiveness of the medical evidence.

In contrast, the Board denied the Veteran's claim primarily 
based on January 2006 VA examinations.  Those examiners did 
thoroughly review the claims folder, to include Dr. Carson's 
statements, and found the Veteran's current disabilities not 
likely related to in-service complaints and treatment. 

The CAVC, in granting the Joint Motion to Remand, found the 
Board did not adequately explain why Dr. Carson's statements 
were not persuasive, especially in light of the Veteran's 
statements indicating continuity of symptomatology since 
service.  

The Veteran, in support of his claim, further provided an 
additional private opinion from Dr. Winfield dated November 
2009.  Similar to Dr. Carson, Dr. Winfield fails to discuss 
and reconcile the relevant facts and circumstances that cut 
against the Veteran's claims and, instead, focused solely on 
facts favorable to the Veteran.  For example, Dr. Winfield 
discusses the Veteran's in-service treatment for headaches, 
low back pain and right shoulder pain, but fails to reconcile 
the fact that the Veteran was not actually diagnosed with 
chronic disabilities until years after service.  Dr. Winfield 
does not discuss or reconcile VA and private medical 
treatment records associating the Veteran's migraine 
headaches with disabilities unrelated to his military 
service, to include depression, hypertension and vision 
problems.  Dr. Winfield does not address or reconcile the 
conclusions and opinions found in the January 2006 VA 
examination reports.  Dr. Winfield also does not address the 
Veteran's laborious post-service occupation, which is clearly 
related to the Veteran's low back and right shoulder claims.  

On the other hand, in light of the CAVC order and the newly 
obtained private medical opinion from Dr. Winfield, a new VA 
examination is necessary to obtain a medical opinion 
considering and reconciling all conflicting medical evidence 
and opinions.  

It is unclear whether Dr. Winfield regularly treated the 
Veteran or merely examined him once to render an opinion on 
this case.  The RO should take this opportunity to obtain any 
treatment records from Dr. Winfield to the extent they exist.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Centers in 
Fayetteville, Arkansas from May 2004 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a negative 
response if records are not available.

2.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private physician that treated him for his 
claimed conditions, to include Dr. 
Winfield and Dr. Carson.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for his migraine headaches, low back 
disability and right shoulder disability.  
The physicians should provide an opinion 
as to whether it is at least as likely as 
not that any headache, low back or right 
shoulder disorder found is related to any 
incident of his military service, 
specifically commenting on the Veteran's 
complaints and treatment for headaches, 
low back pain and right shoulder pain 
found throughout his service treatment 
records.  The physicians are also asked to 
comment on the relationship, if any, of 
the Veteran's current headaches, low back 
and right shoulder pain with his post-
service occupation and unrelated 
disabilities, to include hypertension, 
depression and vision problems.  

Pertinent documents in the claims folder 
must be reviewed by the examiners to 
include a copy of this Remand and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered.  
Specifically, the physicians are asked to 
reconcile the opinions rendered by Dr. 
Carson, the January 2006 VA examiners and 
Dr. Winfield.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a SSOC to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also again advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

